
	

113 HRES 57 IH: Expressing the sense of the House of Representatives that in order to continue aggressive growth in the Nation’s telecommunications and technology industries, the United States Government should “Get Out of the Way and Stay Out of the Way”.
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 57
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Latta submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that in order to continue aggressive growth in the Nation’s
		  telecommunications and technology industries, the United States Government
		  should Get Out of the Way and Stay Out of the
		  Way.
	
	
		Whereas the technology and communications industries in
			 the United States have historically been some of the most competitive in the
			 world and devoid of burdensome Government regulations;
		Whereas the United States has over 85,000,000 wireline
			 broadband connections;
		Whereas wireless auctions are the reason the United States
			 has over 235,000,000 wireless broadband connections;
		Whereas public-private partnerships, like those piloted by
			 organizations such as Connected Nation, have raised broadband subscription
			 rates, especially in rural areas, by increasing both broadband supply and
			 demand without having to rely on regulation;
		Whereas deregulatory policies and free-market competition
			 consistently yield a higher rate of economic growth, a greater standard of
			 living for all Americans, and an enhanced capacity for the United States to be
			 competitive in the global marketplace;
		Whereas the digital age not only expands an individual's
			 reach and ability to connect with family and friends, provides new and exciting
			 educational opportunities, and expands a growing global economy, while
			 simultaneously exposing an individual to a myriad of new threats such as
			 identity theft and other methods of online victimization, and resulting in the
			 increase of attempted criminal cyber attacks on businesses and communications
			 networks; and
		Whereas we should continually strive to advance this
			 rapidly growing source of social and economic benefit to the Nation: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that in order to continue aggressive growth in the Nation’s
			 telecommunications and technology industries, the United States Government
			 should “Get Out of the Way and Stay Out of the Way” by—
			(1)promoting investment through deregulation
			 and free-market competition;
			(2)making additional spectrum available for
			 commercial usage through unencumbered auctions, reallocation of Federal
			 spectrum, and efficient spectrum sharing;
			(3)establishing a national goal of
			 transmitting high-quality, real-time voice, data, graphics, and video at
			 increasingly higher speeds to all people in the United States, especially in
			 rural and underserved areas;
			(4)ensuring
			 individual privacy protections without compromising marketplace efficiencies;
			 and
			(5)promoting cyber threat sharing for allowing
			 the private sector to actively defend their communications networks.
			
